Citation Nr: 1208834	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  04-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for educational benefits for dependents under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to November 1967.  The appellant is his widow.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In June 2004, the appellant testified at a personal hearing before a Decision Review Officer (DRO).  The transcript of the hearing is associated with the claims file and has been reviewed.

In July 2007, the Board denied service connection for cause of the Veteran's death and educational benefits for dependents under 38 U.S.C. Chapter 35.  The appellant appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  

In a December 2007 order, the Court granted a Joint Motion to vacate and remand the Board's July 2007 decision.  Pursuant to the actions requested in the Joint Motion, both issues were remanded to the Board for development and readjudication consistent with the directives contained therein.  

The case was then remanded by the Board in December 2009 for additional development and adjudicative action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.

The Veteran died in January 1999, at the age of 54 and according to the death certificate, the immediate cause of his death was metastatic carcinoma due to bowel obstruction and colon cancer.  No other conditions were identified as leading to the immediate cause of death.  At that time of his death, service connection was not in effect for any disability.  

To establish service connection for cause of death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) . 

In the January 2012 informal hearing presentation (IHP), the appellant's representative advanced the argument that the Veteran's colon cancer was caused by exposure to contaminated drinking water at Camp Lejeune.  He also pointed out that the Veteran had served as a bulk fuel man and was exposed to toxic and carcinogenic compounds during the course of his service.  The representative referenced websites from the Agency for Toxic Substances and Disease Registry (ATSDR), and the U.S. National Institutes of Health's National Library of Medicine (NIH/NLM), in support of his assertions that rectal and colon cancers were known effects of drinking contaminated water and dioxin exposure.  

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either tricholoroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system.  

The Director also noted in Training Letter 10-03 that the National Research Council of the National Academies of Science released a report in June 2009, which found that scientific evidence for any health problems from past water contamination is limited.  The evidence for the amounts, types, and locations of contamination were not well recorded at the time and cannot now be extrapolated.  Therefore, conclusive proof of harmful health effects is unlikely to be resolved with any further studies.  As such, the Director indicated that disability claims based on exposure to contaminated water at Camp Lejeune must be handled on a case-by-case basis.  It was noted that actual service at the installation during the timeframe of water contamination must be established. 

The Veteran's personnel records confirm that he had service as a bulk fuelman and that he was stationed at Camp Lejeune between December 1963 and April 1965.  Therefore, he falls within the range of subjects who have been identified as potentially being exposed to VOCs during such service.  

Recent VBA Fast Letter No. 11-03 (Jan. 11, 2011) provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these water contaminate cases.  While this Training Letter also includes a list of diseases determined to be potentially associated with exposure to contaminated drinking water at Camp Lejeune, there are currently no "presumptive" diseases attributed to service at Camp Lejeune.  In any case both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO.  Thus, in accordance with these directives, and as the evidence of record is insufficient to decide the claim, the Board is remanding the current appeal to the Louisville, RO for further development.  

However, the Board also notes that during the course of this appeal, the appellant has argued, in the alternative, that the Veteran's colon cancer was caused by his exposure to herbicide agents (Agent Orange) during his Vietnam service.  A review of his service personnel records shows the Veteran served in the Republic of Vietnam during the Vietnam era, and thus he is presumed to have been exposed to Agent Orange or other herbicide agent.

Although colon cancer is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

Despite the appellant's continued assertions, there is no medical opinion of record which addresses whether a medical nexus exists between the Veteran's colon cancer and his presumed in-service exposure to herbicides.  This is a question, which requires a medical opinion.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, because the Veteran's claim for Chapter 35 benefits is inextricably intertwined with the pending service connection claim for cause of death, it is appropriate to defer consideration of this claim until the development requested is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, a decision on the Chapter 35 issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VBA Fast Letters No. 10-03 and 11-03, dated on April 27, 2010 and January 11, 2011, as well as any subsequent directives, the appellant's appeal [which includes a claim for service connection for colon cancer, secondary to exposure to water contaminates during service at Camp Lejeune] must be remanded to the Louisville, Kentucky RO for further development. 

2.  Arrange for the claims folder to be reviewed by an appropriate VA clinician to provide a medical opinion in this case.  The clinician should review the claims file and should note such in the opinion.  

A copy of the FACT SHEET, pertaining to Camp Lejeune, from VBA Training Letter 10-03 should be provided to the VA clinician.  Any details including, the date, location, and length of time on Camp Lejeune, medical, occupational and environmental exposure history, and any other pertinent facts, should be made available to the clinician.  

Based on a review of historical records and generally accepted medical principles, the clinician should provide an opinion as to 

a) whether it is at least as likely as not i.e., at least a 50/50 degree of probability or greater, that the Veteran's colon cancer was causally related to active service, to include his potential exposure to contaminated water while at Camp Lejeune, North Carolina or, in the alternative,

b) whether it is at least as likely as not, i.e., at least a 50/50 degree of probability or greater, that the Veteran's colon cancer is causally related to exposure to herbicides (including Agent Orange) in service.  [Note: The Veteran's in-service exposure to herbicides has been conceded.]

If an opinion cannot be provided without resorting to mere speculation, the VA clinician is asked to clarify whether the opinion cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

3.  Thereafter, readjudicate the claims remaining on appeal-entitlement to service connection for cause of death and entitlement to Chapter 35 benefits.  If either benefit remains denied, furnish the appellant and her representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

